DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 06/13/2022. Claims 1, 5,7,9,11,15,17, and 19-20 have been amended, and claims 4, 8, 10, 14, and 18 have been canceled, and new claims 21-26 have been added. Currently, claims 1-3, 5-7, 9, 11-13, 15-17, and 19-26 are currently pending and are being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 was filed after the mailing date of the non-final rejection on 03/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:   
Regarding claim 20, lines 10-11, “configured to a sense temperature of the fluid” should read -configured to sense a temperature of the fluid-
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-13, 15-16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Westerbeck (US 6406452) in view of Drost (US 20090143673).
Regarding claim 1, Westerbeck discloses a system comprising:
An elongated body 30 defining a lumen 36 (fig. 2, probe 30 with drainage lumen 36), the elongated body comprising a proximal portion 48 and a distal portion 46  fig. 2, area encompassing proximal end 46 as distal portion, and area encompassing distal tip 48 as proximal portion, col. 2, lines 40-60) being configured to be at least partially inserted into a body of a patient (fig. 2, probe 30 within bladder 31 of patient, col. 2, lines 40-60)
an anchoring member 40 positioned on the proximal portion 48 of the elongated body (fig. 2)
a temperature sensor 32 located on the elongated body 30, the temperature sensor being configured to sense a body temperature of a patient (fig. 2, temperature sensor 32, see col. 1, lines 37-50, “temperature sensor proximal of the inflatable cuff to measure body temperature”), 
but fails to teach a sensor located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen, and processing circuitry configured to determine a density parameter of the fluid in the lumen based at least in part on the sensed at least one flow parameter of the fluid.
However, Drost teaches a catheter (paragraph 0011) comprising a sensor 20 located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), and processing circuitry 100 configured to determine a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Westerbeck to comprise a sensor located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen, and processing circuitry configured to determine a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid, as taught by Drost, for the purpose of providing a suitable means of monitoring for potential bleeding and infection (see Drost, “density changes could give early warning of bleeding or infection by monitoring the fluid density changes”), thereby giving an early indication of said issues if they occur within the urinary tract.
Moreover, Drost discloses that both the difference in transit time of the waves and the difference in phase measurement are proportional to volumetric flow (see paragraphs 0113 and 0114). As such, one could find the difference in phase measurement, and therefore the temperature and density parameters, by using the volumetric flow (i.e., the flow parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based at least in part on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Regarding claim 2, Westerbeck, as modified by Drost, discloses wherein the at least one flow parameter sensed by the sensor comprises a volumetric flow rate (see Drost, paragraph 0113), but does not explicitly teach wherein the at least one flow parameter sensed by the sensor comprises an average transit time of the fluid through at least a portion of the lumen.
However, volumetric flow rate, commonly known as flow rate Q, is defined to be the volume V flowing past a point in time t, or Q=V/t where V is volume and t is time (see https://en.wikipedia.org/wiki/Volumetric_flow_rate under Fundamental definition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one flow parameter sensed by the sensor to comprise an average transit time of the fluid through at least a portion of the lumen for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the lumen, and since determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Regarding claim 3, Westerbeck, as modified by Drost discloses wherein the density parameter comprises a change in density of the fluid (see Drost, paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes”).
Regarding claim 5, Westerbeck, as modified by Drost disclose wherein the processing circuitry is configured to determine the density parameter of the fluid in the lumen based on the sensed at least one flow parameter of the fluid (see claim 1 analysis above) and a geometry of the lumen (paragraph 0114, “This time of flight is a function of the distance between these two transducers, and the ultrasound velocity of materials placed between these two transducers”).
Regarding claim 6, Westerbeck, as modified by Drost, discloses wherein the geometry of the lumen includes a volume of at least a portion of the lumen (see Drost, fig. 2, measuring channel 40 includes a volume. Further, the distance between the two transducers is affected by the dimensions, and therefore the volume, of the measuring channel).
Regarding claim 11, Westerbeck discloses a method comprising:
Sensing, with a temperature sensor located on the elongated body, a body temperature of a patient (col. 1, lines 37-50, “temperature sensor proximal of the inflatable cuff to measure body temperature), using an elongated body 30 comprising a proximal portion 48 and a distal portion 46 (fig. 2, probe 30 with area encompassing proximal end 46 as distal portion, and area encompassing distal tip 48 as proximal portion, col. 2, lines 40-60) and being configured to be at least partially inserted into a body of a patient (fig. 2, probe 30 within bladder 31 of patient, col. 2, lines 40-60), 
but fails to teach a method comprising sensing, with a sensor located on an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion and being configured to be at least partially inserted into a body of a patient, at least one flow parameter of a fluid within the lumen, and determining, with processing circuitry, a density parameter of the fluid in the lumen based at least in part on the sensed at least one flow parameter of the fluid.
However, Drost teaches a method comprising sensing, with a sensor 20 located on an elongated body defining a lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), the elongated body comprising a proximal portion and a distal portion (fig. 1, proximal portion is the tip of shunt inside the patient, distal portion is the portion away from the brain of the patient), at least one flow parameter of a fluid within the lumen (paragraph 0058, “can provide for measurement of flow rates”), 
and determining, with processing circuitry 100, a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Westerbeck to further comprise the steps highlighted above, as taught by Drost, for the purpose of providing a suitable means of monitoring for potential bleeding and infection (see Drost, “density changes could give early warning of bleeding or infection by monitoring the fluid density changes”), thereby giving an early indication of said issues if they occur within the urinary tract.
 Drost does not explicitly disclose wherein the determination of the density parameter is based on said the sensed at least one flow parameter of the fluid.
However, Drost teaches that both the difference in transit time of the waves and the difference in phase measurement are proportional to volumetric flow (see paragraphs 0113 and 0114). As such, one could find the difference in phase measurement, and therefore the temperature and density parameters, by using the volumetric flow (i.e., the flow parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing. 
Regarding claim 12, Westerbeck, as modified by Drost discloses wherein the at least one flow parameter sensed by the sensor comprises a volumetric flow rate (see Drost, paragraph 0113), but does not explicitly teach wherein the at least one flow parameter sensed by the sensor comprises an average transit time of the fluid through at least a portion of the lumen.
However, volumetric flow rate commonly known as flow rate Q is defined to be the volume V flowing past a point in time t, or Q=V/t where V is volume and t is time (see https://en.wikipedia.org/wiki/Volumetric_flow_rate under Fundamental definition).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one flow parameter sensed by the sensor disclosed in Westerbeck in view of Drost to comprise an average transit time of the fluid through at least a portion of the lumen for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the lumen, and since determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Regarding claim 13, Westerbeck, as modified by Drost, discloses wherein the density parameter comprises a change in the density of the fluid (see Drost, paragraph 0114, “By monitoring the phase changes of the signals traversing the measurement channel 44, the flowmeter 100 can determine temperature or density changes” and “the fluid density changes”, see [0104]).
Regarding claim 15, Westerbeck, as modified by Drost discloses the method wherein determining, with the processing circuitry, the density parameter of the fluid in the lumen comprises determining the density parameter based on the sensed at least one flow parameter of the fluid (see analysis of claim 11 above) and a geometry of the lumen (see Drost, paragraph 0114, “This time of flight is a function of the distance between these two transducers, and the ultrasound velocity of materials placed between these two transducers”, NOTE: the distance between the two transducers has the measurement and determination of the density parameter be based on the geometry of the lumen).
Regarding claim 16, Drost discloses wherein the geometry of the lumen includes a volume of at least a portion of the lumen (fig. 2, measuring channel 40 includes a volume. Further, the distance between the two transducers is affected by the dimensions, and therefore the volume, of the measuring channel).
Regarding claims 22 and 24, Westerbeck, as modified by Drost, discloses wherein the fluid comprises urine (see Westerbeck, distal opening 38 allows fluid from bladder 31 to be drained, and therefore the fluid in the lumen comprises urine, see col. 2, lines 40-60).

Claims 7, 17, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Westerbeck in view of Drost,, and in further view of Muhammad (US 20160258798).
Regarding claim 7, Westerbeck, as modified by Drost, discloses wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter (see analysis of claim 1 above), but fails teach wherein the temperature sensor is configured to sense the temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the sensed temperature of the fluid.
However, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008, “at least one fuel temperature sensor arranged to measure a fuel temperature associated with fuel flowing through the conduit”). [NOTE: while Muhammad discloses the system for use with fuel, the teaching can apply to any fluid]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Westerbeck in view of Drost to add an additional temperature sensor that is configured to sense the temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter and  temperature sensor arranged to measure a fluid temperature of the fluid flowing through the conduit, as taught by Muhammad, and to modify the circuitry to be configured to determine the density parameter based on the temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means for more accurately determining mass flow rate when there may be substantial fluctuations in the fluid density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
Regarding claim 17, Westerbeck, as modified by Drost discloses wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter (see analysis of claim 11 above), but fails to teach the method wherein sensing the body temperature or the temperature of the fluid comprises sensing the temperature of the fluid within the lumen, and wherein determining the density parameter of the fluid comprises determining the density parameter of the fluid based on the sensed temperature of the fluid. 
However, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008). [NOTE: while Muhammad discloses the system for use with fuel, the teaching can apply to any fluid]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Westerbeck in view of Drost to include an additional temperature sensor  such the sensing the body temperature or the temperature of the fluid comprises sensing a temperature of the fluid within the lumen, , as taught by Muhammad, and to modify the circuitry disclosed in Westerbeck in view of Drost to be such that determining the density parameter of the fluid comprises determining the parameter of the fluid based on the sensed temperature of the fluid, , as taught by Muhammad, for the purpose of providing a suitable means of more accurately determining mass flow rate when there may be substantial fluctuations in the fluid density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
Regarding claim 20, Westerbeck discloses a system comprising:
an elongated body 30 defining a lumen 36 (fig. 2, probe 30 with drainage lumen 36), the elongated body comprising a proximal portion 48 and a distal portion 46  fig. 2, area encompassing proximal end 46 as distal portion, and area encompassing distal tip 48 as proximal portion, col. 2, lines 40-60) being configured to be at least partially inserted into a body of a patient (fig. 2, probe 30 within bladder 31 of patient, col. 2, lines 40-60)
an anchoring member 40 positioned on the proximal portion 48 of the elongated body (fig. 2)
a temperature sensor 32 located on the elongated body 30 and being configured to sense a body temperature of a patient (fig. 2, temperature sensor 32, see col. 1, lines 37-50, “temperature sensor proximal of the inflatable cuff to measure body temperature”),
but fails to teach a sensor located on the elongated body, the sensor configured to sense at least on flow parameter of a fluid within the lumen, processing circuity configured to determine a density parameter of the fluid in the lumen based on the sensed at least one flow parameter of the fluid, and a temperature sensor located on the elongated body and being configured to sense a temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter and the sensed temperature of the fluid.
However, Drost teaches a system comprising: an elongated body defining a lumen (fig. 1, shunt 12 leads to implanted sensor 20 with flow channel 40, see paragraph 0055), 
a sensor 20 located on the elongated body, the sensor configured to sense at least one flow parameter of a fluid within the lumen (fig. 1, flowmeter 100 in cooperation with implantable sensor 2, paragraph 0054, “the implantable sensor 20 includes an implantable housing 30, wherein internal coupling coils 80 and a flow sensor 22 are encapsulated with the housing”, also see paragraph 0096), 
processing circuitry configured to determine a density parameter of the fluid in the lumen based on the difference in phase measurement of waves sent through the fluid (paragraph 0114, “Such changes in the acoustical velocity may result from temperature changes of the liquid, or from changes in the density or constituents of the liquid. By monitoring the phase changes… the flowmeter 100 can determine temperature or density changes…”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Westerbeck to further comprise the steps highlighted above, as taught by Drost, for the purpose of providing a suitable means of monitoring for potential bleeding and infection (see Drost, “density changes could give early warning of bleeding or infection by monitoring the fluid density changes”), thereby giving an early indication of said issues if they occur within the urinary tract.
Moreover, Drost discloses that both the difference in transit time of the waves and the difference in phase measurement are proportional to volumetric flow (see paragraphs 0113 and 0114). As such, one could find the difference in phase measurement, and therefore the temperature and density parameters, by using the volumetric flow (i.e., the flow parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of the density parameter to be based on said the sensed at least one flow parameter of the fluid for the purpose of providing an alternative and/or additional means of determining the density parameter of the fluid within the conduit, and since that determining the optimal value to use for measuring the density parameter would be considered routine optimization one of ordinary skill in the art would be capable of performing.
Further, Muhammad teaches a system for measuring fluid flow (abstract) wherein measuring the temperature of a fluid can be used to derive the fluid density (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”) using a temperature sensor (paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Westerbeck in view of Drost to include a temperature sensor located on the elongated body and being configured to sense a temperature of the fluid within the lumen, as taught by Muhammad, and to modify the circuitry disclosed in Westerbeck in view of Drost to be configured to determine the density parameter based on the temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means of more accurately determining mass flow rate when there may be substantial fluctuations in the fluid density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
Regarding claim 26, Westerbeck, as modified by Drost, discloses wherein the fluid comprises urine (see Westerbeck, distal opening 38 allows fluid from bladder 31 to be drained, and therefore the fluid in the lumen comprises urine, see col. 2, lines 40-60)

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Westerbeck in view of Drost, and in further view of Burnett (US 20130030262 A1)
Regarding claims 21 and 23, Westerbeck is silent to wherein the device further comprises a Foley catheter including the elongated body and the anchoring member, or wherein the elongated body is part of a Foley catheter.
However, Burnett teaches a catheter used to extract physiological data from a urinary tract of a patient (abstract) that uses a Foley catheter, wherein the Foley catheter includes the elongated body (fig. 5B, elongated body comprises tubing from proximal portion 14 and bladder residing portion 12, see paragraph 0082) and the anchoring member 36 (fig. 5B, bladder retention balloon 36, paragraph 0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Westerbeck such that the device further comprises a Foley catheter including the elongated body and the anchoring member, as taught by Burnett, for the purpose of providing a suitable catheter that can be used within the urinary tract of a patient (see Burnett, abstract)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Westerbeck in view of Drost and Muhammad, and in further view of Burnett.
Regarding claim 25, Westerbeck is silent to wherein the system further comprises a Foley catheter including the elongated body and the anchoring member.
However, Burnett teaches a catheter used to extract physiological data from a urinary tract of a patient (abstract) that uses a Foley catheter, wherein the Foley catheter includes the elongated body (fig. 5B, elongated body comprises tubing from proximal portion 14 and bladder residing portion 12, see paragraph 0082) and the anchoring member 36 (fig. 5B, bladder retention balloon 36, paragraph 0083)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Westerbeck such that the device further comprises a Foley catheter including the elongated body and the anchoring member, as taught by Burnett, for the purpose of providing a suitable catheter that can be used within the urinary tract of a patient (see Burnett, abstract)
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Westerbeck, as modified by Drost, discloses wherein a temperature sensor is configured to sense the body temperature of the patient (see Westerbeck, fig. 2, temperature sensor 32, see col. 1, lines 37-50, “temperature sensor proximal of the inflatable cuff to measure body temperature), but fails to teach wherein the processing circuitry is further configured to determine an estimated temperature of the fluid based on the sensed body temperature of the patient, and wherein the density parameter of the fluid is based on the at least one flow parameter and the estimated temperature of the fluid.
Muhammad teaches wherein a temperature of the fluid can be used to determine a density parameter of the fluid (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”). However, it does not make an estimate of the fluid temperature based on the temperature of the surrounding environment, much less the body temperature of the patient.
Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Westerbeck, as modified by Drost, such that the processing circuitry is further configured to determine an estimated temperature of the fluid based on the sensed body temperature of the patient, and wherein the density parameter of the fluid is based on the at least one flow parameter and the estimated temperature of the fluid without impermissible hindsight.
Similarly, regarding claim 19, Westerbeck, as modified by Drost, discloses wherein sensing the body temperature or the temperature of the fluid comprises sensing the body temperature of the patient (see col. 1, lines 37-50, “temperature sensor proximal of the inflatable cuff to measure body temperature”) and wherein the density parameter is determined based on the at least one flow parameter (see analysis of claim 11 above), but fails to teach the method further comprising determining, with the processing circuitry, an estimated temperature of the fluid based on the sensed body temperature of the patient, wherein determining the density parameter of the fluid comprises determining the density parameter on the estimated temperature of the fluid.
Muhammad teaches wherein a temperature of the fluid can be used to determine a density parameter of the fluid (paragraph 0037, “It is possible to derive the fuel density from the fuel temperature by knowing the fuel type and using either the fuel sound speed or the fuel attenuation coefficient and the fuel sound speed”). However, it does not make an estimate of the fluid temperature based on the temperature of the surrounding environment, much less the body temperature of the patient.
Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Westerbeck, as modified by Drost, such that the method further comprises determining, with the processing circuitry, an estimated temperature of the fluid based on the sensed body temperature of the patient, wherein determining the density parameter of the fluid comprises determining the density parameter on the estimated temperature of the fluid without impermissible hindsight.
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “The office has not shown that a person of ordinary skill in the art would have understood there to have been a reason to be concerned with “fluctuations in fuel density” with the shunt 12 of Drost, and, therefore, would have sought to modify the system described by Drost to include the temperature sensor allegedly described by Muhammad. Indeed, the applied art does not provide any reason for a person of ordinary skill in the art to have looked to a “fuel flow measuring system configured for use on an aircraft engine” when looking to modify the implantable shunt described by Drost”, the examiner respectfully disagrees. As described in the rejection for claim 7 above, while Muhammad pertains to a fuel flow measuring system configured for use on an aircraft engine, the teaching of deriving fluid density from fluid temperature can apply to any fluid (see Muhammad, paragraph 0037). Further, Drost and Muhammad seek to solve the same problem of determining a density parameter of a fluid within a lumen of the system, and Muhammad specifically teaches the use of fluid temperature to determine fluid density. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Westerbeck in view of Drost to add an additional temperature sensor that is configured to sense the temperature of the fluid within the lumen, wherein the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter and  temperature sensor arranged to measure a fluid temperature of the fluid flowing through the conduit, as taught by Muhammad, and to modify the circuitry to be configured to determine the density parameter based on the temperature of the fluid, as taught by Muhammad, for the purpose of providing a suitable means for more accurately determining mass flow rate when there may be substantial fluctuations in the fluid density (see Muhammad, paragraph 0025), and to serve as a secondary determining means to increase the accuracy of the measurement.
The examiner also clarifies that Muhammad discloses the general teaching of determining mass flow rate with substantial fluctuations in fluid density, and not strictly fuel density.
In response to the applicant’s argument, “the applied art fails to disclose or suggest the system of claim 7, which depends from claim 1 and recites “the temperature sensor is configured to sense the temperature of the fluid within the lumen” and “the processing circuitry is configured to determine the density parameter of the fluid based on the at least one flow parameter and the sensed temperature of the fluid”, the examiner respectfully disagrees, as recited within the analysis of claims 1 and 7 highlighted above.
In response to the applicant’s argument “The office has not shown that a fuel type and an attenuation coefficient of the fuel are applicable in the context of the shunt described by Drost”, the examiner respectfully disagrees. Within the context of Drost or Westerbeck, the “fuel type” would translate as a “fluid type”, which would consistently be cerebrospinal fluid in the context of Drost, or urine within the context of Westerbeck. If the “fluid type” is consistent, then an attenuation coefficient would be known and still applicable within the context of either Drost or Westerbeck.
In response to the applicant’s argument, “the Office asserted that ‘volumetric flow rate commonly known as flow rate Q is defined to be the volume V flowing past a point in time t, or Q=Vt, where V is volume and t is time’, Applicant respectfully requests that the Office cite to documentary evidence to support this assertion”, the examiner clarifies that the equation for flow rate should have read -Q=V/t- and not “Q=Vt”. NOTE:  Q=V/t where V is volume and t is time (see https://en.wikipedia.org/wiki/Volumetric_flow_rate under Fundamental definition).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/Primary Examiner, Art Unit 3785